Title: To Thomas Jefferson from William Carmichael, 5 June 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Aranjuez 5 June 1788
          
          In a former Letter I had the honor to transmit you an ordinance published in March here, which seemed to alarm several of the Maritime Courts. I now inclose you a copy of an office presented by the Chargè Des Affaires of Holland on that Subject and the Answer given by the Ct. de F. B. I do not find that the Minister of any other court has made representations on this Subject. It is generally supposed (how true I know not) that the States General have been excited by the Policy of G. B. to instruct their Chargè des Affaires here to do what he hath done. It is beleived that the execution of this ordinance in many instances will be impracticable. If rigidly carried into Execution, Biscay will be greatly Affected by it. Perhaps it may be intended as a bugbear to compel them to admit a custom house. This is a measure long held in view tho difficult to be accomplished. The Letters by this days post from Italy seems to confirm the accounts received of late of the advantages gained by the Turks in their various conflicts with the Austrians. Four sail of the Spanish Squadron of Evolution have returned into Port, three of which have been damaged by a gale of wind, it is said that they will again put to sea. There are no Letters from Algiers. I see that New Hampshire has rejected by a small Majority the federal Constitution. I have seen in a Hamburgh paper that Mr. L——ge had dissappeared. I hope on many accounts that this report is without foundation. I assure you that my own interest is the least motive of my concern. With very great respect & regard I have the honor to be Yr. Excys. Most Obedt. & Hble. Sert.,
          
            Wm. Carmichael
          
        